Case 18-68552-pmb   Doc 16   Filed 11/29/18 Entered 11/29/18 14:25:07   Desc Main
                             Document     Page 1 of 8
Case 18-68552-pmb   Doc 16   Filed 11/29/18 Entered 11/29/18 14:25:07   Desc Main
                             Document     Page 2 of 8
Case 18-68552-pmb   Doc 16   Filed 11/29/18 Entered 11/29/18 14:25:07   Desc Main
                             Document     Page 3 of 8
Case 18-68552-pmb   Doc 16   Filed 11/29/18 Entered 11/29/18 14:25:07   Desc Main
                             Document     Page 4 of 8
Case 18-68552-pmb   Doc 16   Filed 11/29/18 Entered 11/29/18 14:25:07   Desc Main
                             Document     Page 5 of 8
Case 18-68552-pmb   Doc 16   Filed 11/29/18 Entered 11/29/18 14:25:07   Desc Main
                             Document     Page 6 of 8
Case 18-68552-pmb   Doc 16   Filed 11/29/18 Entered 11/29/18 14:25:07   Desc Main
                             Document     Page 7 of 8
Case 18-68552-pmb   Doc 16   Filed 11/29/18 Entered 11/29/18 14:25:07   Desc Main
                             Document     Page 8 of 8
